Case 1:20-cv-00011-JAW Document 53 Filed 03/10/21 Page 1 of 17           PageID #: 1032




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE

GLEN PLOURDE,                           )
                                        )
             Plaintiff,                 )
                                        )
             v.                         )      1:20-cv-00011-JAW
                                        )
REDINGTON-FAIRVIEW                      )
HOSPITAL, et al.,                       )
                                        )
             Defendants.                )

                                       ORDER

      A pro se plaintiff alleges that while out for a late-night stroll, he was suddenly

beset upon, hog-tied, kidnapped and forcibly transported by municipal police to a local

hospital where he was sedated and admitted against his will. These uncommon

allegations stand at the very edge of dismissal under 28 U.S.C. § 1915. Nevertheless,

applying the screening standards of § 1915, the Court concludes it would be better to

gain a broader perspective of these events and for the Court to find at this preliminary

stage that they could not be true would be to enforce the Court’s innate skepticism,

not the standards of the statute. The Court therefore declines to dismiss most of the

complaint under § 1915, but it will not allow some allegations to go forward because

under the law they may not, even if true.

I.    BACKGROUND

      A.     Procedural History

      On January 10, 2020, Glen Plourde filed a pro se complaint against Redington-

Fairview General Hospital (Redington-Fairview) in Skowhegan, Maine, and eleven
Case 1:20-cv-00011-JAW Document 53 Filed 03/10/21 Page 2 of 17                       PageID #: 1033




Redington-Fairview employees—five unknown hospital ambulance crew members

and six unknown hospital nurses—in connection with treatment he received from

Redington-Fairview in January 2017. Compl. (ECF No. 1). He argues Redington-

Fairview “kidnapped” him off the street, forcibly transferred him to the hospital, held

him against his will, and coerced him into receiving treatment for ten days before

transferring him to Northern Light Acadia Hospital in Bangor, Maine. 1 Id. ¶¶ 19-

101. He asserted claims under 42 U.S.C. § 1983, alleging violation of his Fourth

Amendment rights, as well as various state law claims. Id. ¶¶ 102-109. He applied

to proceed in forma pauperis, Appl. to Proceed in District Court Without Prepaying

Fees or Costs (ECF No. 3), which the Court granted. Order Granting Mot. for Leave

to Proceed In Forma Pauperis (ECF No. 7).

       The Magistrate Judge conducted a preliminary review of the complaint under

28 U.S.C. § 1915(e)(2), and on January 21, 2020 issued a recommended decision,

recommending the Court dismiss Mr. Plourde’s complaint without prejudice for lack

of subject matter jurisdiction. Recommended Decision After Review of Pl.’s Compl.

(ECF No. 8) (Initial Recommended Decision). The Magistrate Judge concluded that

a § 1983 claim must be based on the conduct of a state actor, but Mr. Plourde’s alleged

claims are against a private hospital and its employees or agents, and therefore

Mr. Plourde had not asserted an actionable § 1983 claim within the Court’s federal



1       Mr. Plourde’s subsequent treatment at Northern Light Acadia Hospital is the subject of a
separate lawsuit that this Court dismissed for lack of subject matter jurisdiction. Plourde v. Northern
Light Acadia Hospital, No. 1:20-cv-00043-JAW, Order Affirming Recommended Decision Dismissing
Pl.’s Compl. and Denying Mot. for Leave to Amend Compl. (ECF No. 28). Mr. Plourde appealed the
decision and the appeal is currently before the Court of Appeals for the First Circuit. Id., Notice of
Appeal (ECF No. 32).

                                                  2
Case 1:20-cv-00011-JAW Document 53 Filed 03/10/21 Page 3 of 17                       PageID #: 1034




question jurisdiction. 2 Id. at 4. On February 4, 2020, Mr. Plourde objected. Obj. and

Mem. to Recommended Decision (ECF No. 9).

       That same day, Mr. Plourde moved for leave to amend his complaint, Mot. for

Leave to Amend Compl. Pursuant to Federal Rule of Civil Procedure 15(a)(2) (ECF

No. 10), which the Magistrate Judge granted. Order Granting Mot. for Leave to File

Am. Compl. (ECF No. 12).            On March 2, 2020, Mr. Plourde filed his amended

complaint, which added five unnamed “Maine State Crisis Team Members” as

defendants. Am. Compl. (ECF No. 13) (First Am. Compl.).

       On March 27, 2020, following a 28 U.S.C. § 1915(e)(2) review of Mr. Plourde’s

amended complaint, the Magistrate Judge issued a recommended decision,

recommending the Court dismiss the First Amended Complaint without prejudice

due to lack of subject matter jurisdiction because Mr. Plourde had not sufficiently

alleged that the Maine State Crisis Team Members were state actors. Recommended

Decision After Review of Pl.’s Am. Compl. (ECF No. 14) (Recommended Decision). 3

Mr. Plourde filed two objections to the Recommended Decision—one on May 11, 2020

and another on June 1, 2020. Obj. and Mem. to Recommended Decision (ECF Nos.

20, 24). On May 11, 2020 and June 1, 2020, Mr. Plourde also filed motions for leave

to amend his complaint, seeking to add unidentified Maine State Police Officers as




2       Mr. Plourde does not argue diversity jurisdiction exists, and thus his complaint relies on
federal question jurisdiction. See Obj. and Mem. to Recommended Decision at 2 (ECF No. 9)
(“[Mr. Plourde] also agrees with [Magistrate] Judge Nivison that his complaint does not fall under the
Diversity Jurisdiction described in 28 U.S.C. §1332”).
3       Because the Magistrate Judge’s Recommended Decision addressed the entirety of
Mr. Plourde’s amended complaint, which replaced his original complaint, the Magistrate Judge
withdrew his Initial Recommended Decision (ECF No. 8).

                                                  3
Case 1:20-cv-00011-JAW Document 53 Filed 03/10/21 Page 4 of 17        PageID #: 1035




defendants. Mot. for Leave to Amend Compl. Pursuant to Federal Rule of Civil

Procedure 15(a)(2) (ECF Nos. 21, 25).

      On September 10, 2020, the Magistrate Judge denied the two motions for leave

to file an amended complaint because while police officers are state actors for

purposes of 42 U.S.C. § 1983, Mr. Plourde’s new allegations regarding the police

“directly contradict the factual allegations in his prior complaints” and are

contradicted by the record. Order on Mots. for Leave to Amend Compl. at 4-7 (ECF

No. 31).   Therefore, the Magistrate Judge concluded “given the implausible

allegations in [Mr. Plourde’s] pleadings and exhibits in this case, leave to amend to

permit [Mr. Plourde] to join and assert claims against unknown police officers and

their police department would be futile.” Id. at 7. Mr. Plourde objected to the order

on September 28, 2020. Objs. to 9/10/20 Order Denying Leave to Amend Compl.

(ECF No. 33).

      Also on September 28, 2020, Mr. Plourde filed two more motions for leave to

file an amended complaint. The first motion attached a proposed amended complaint,

almost identical to the May 11, 2020 proposed amended complaint, but removing

several attachments and excerpting all references to those attachments to avoid a

dismissal pursuant to Denton v. Hernandez, 504 U.S. 25 (1992). Mot. for Leave to

Amend Compl. Pursuant to Federal Rule of Civil Procedure 15(a)(2) (ECF No. 34).

The other motion attached a proposed amended complaint that removes the

Skowhegan Police Department and Skowhegan Police Officers as defendants. Mot.




                                         4
Case 1:20-cv-00011-JAW Document 53 Filed 03/10/21 Page 5 of 17        PageID #: 1036




for Leave to Amend Complaint Pursuant to Federal Rule of Civil Procedure 15(a)(2)

(ECF No. 35).

      On December 4, 2020, the Court noted that Mr. Plourde had five potentially

pending complaints naming different defendants and stating different claims, and

reasoned that “[t]o address Mr. Plourde’s contentions, the Court needs to know

exactly whom he is suing and what he is claiming.” Order at 5 (ECF No. 38).

Accordingly, the Court ordered Mr. Plourde to file “a formal document with the Court,

informing the Court on which of the multiple complaints now pending he wishes to

proceed, or alternatively, filing a final motion for leave to amend his complaint and

attaching a final amended complaint to replace all pending and proposed complaints.”

Id. at 6. On January 15, 2021, the Court issued an order addressing several pending

motions and objections, and sua sponte extended the time for Mr. Plourde to file an

amended complaint. Order on Pending Mots. (ECF No. 47).

      On February 1, 2021, Mr. Plourde filed several motions and notices.         In

response to the Court’s orders, Mr. Plourde filed a motion for leave to amend his

complaint. Mot. for Leave to Amend Compl. Pursuant to the Court[’s] 12/04/20 Order

(ECF No. 38) (ECF No. 48) (Mot. for Leave). He separately filed his proposed second

amended complaint. Am. Compl. (ECF No. 49) (Second Am. Compl.). In addition,

Mr. Plourde filed a motion to add Skowhegan Police Officers as defendants through

joinder. Mot. for Skowhegan Police Officers to Be Added as Defs. to 1:20-CV-00011-

JAW Through Joinder Pursuant to Fed. R. Civ. P. 20 & 21 (ECF No. 50). Finally,

Mr. Plourde filed two notices, addressing deficiencies identified by the Magistrate



                                         5
Case 1:20-cv-00011-JAW Document 53 Filed 03/10/21 Page 6 of 17             PageID #: 1037




Judge in his September 10, 2020 order denying Mr. Plourde leave to amend, and

notifying the Court that he filed his new complaint under duress. Notice to the Ct.

Regarding the Pl.’s 01/29/21 Compl. (ECF No. 51); Notice to the Ct. that Am. Compl.

01/29/21 Is Filed Under Duress (ECF No. 52).

      B.       Second Amended Complaint

      In his Second Amended Complaint, Mr. Plourde asserts claims against the

following defendants: (1) Redington-Fairview General Hospital, (2) Unknown

Redington-Fairview Hospital Ambulance Crew Members #1-6, (3) Unknown

Redington-Fairview    Hospital   Nurses       #1-6   (collectively,   Redington-Fairview

Defendants); (4) Skowhegan Police Department, (5) Unknown Skowhegan Police

Officers #1-6 (collectively, Skowhegan Police Defendants); (6) Crisis and Counseling

Centers, Inc., (7) Unknown Maine State Crisis Employees #1-6 (collectively, Crisis

Defendants).

      Mr. Plourde’s Second Amended Complaint contains the following eight counts:

      (1) Count I – 42 U.S.C. § 1983 – Deprivation of United States Constitutional

Rights – Skowhegan Police Defendants and Unknown Maine State Crisis Team

Members #1-6;

      (2) Count II – 5 M.R.S. § 4682 – Intentional Deprivation of United States

Constitutional Rights – All Defendants;

      (3) Count III – 5 M.R.S. § 4682 – Intentional Deprivation of Maine State

Constitutional Rights – All Defendants;

      (4) Count IV – 24 M.R.S. § 2853 – Medical Malpractice – All Defendants;



                                          6
Case 1:20-cv-00011-JAW Document 53 Filed 03/10/21 Page 7 of 17           PageID #: 1038




      (5) Count V – 17-A M.R.S. § 301 – Kidnapping – Skowhegan Police Defendants

and Unknown Maine State Crisis Team Members #1-6;

      (6) Count VI – 17-A M.R.S. § 301 – Assault – Skowhegan Police Defendants

and Unknown Maine State Crisis Team Members #1-6;

      (7) Count VII – 17-A M.R.S. § 456 – Tampering with Information – All

Defendants;

      (8) Count VIII – 17-A M.R.S. § 455 – Falsification of Physical Evidence – All

Defendants.

II.   LEGAL STANDARD

      While the federal in forma pauperis statute, 28 U.S.C. § 1915, is designed to

ensure meaningful access to the federal courts for persons unable to pay the costs of

bringing an action, Congress directed that a district court “shall” dismiss “at any

time” cases or claims proceeding in forma pauperis, if the court determines that the

action “is frivolous or malicious,” “fails to state a claim on which relief may be

granted,” or “seeks monetary relief against a defendant who is immune from such

relief.” 28 U.S.C. § 1915(e)(2)(B). The purpose is “to spare prospective defendants

the inconvenience and expense of answering such complaints.” Neitzke v. Williams,

490 U.S. 319, 324 (1989). However, a pro se plaintiff’s complaint must be read

liberally, Haines v. Kerner, 404 U.S. 519, 520 (1972), and “the district court must give

the plaintiff the benefit of all the suggested facts and must indulge all reasonable

inferences in his favor.” Johnson v. Rodriguez, 943 F.2d 104, 107 (1st Cir. 1991).




                                           7
Case 1:20-cv-00011-JAW Document 53 Filed 03/10/21 Page 8 of 17        PageID #: 1039




III.   DISCUSSION

       The Court concludes that Mr. Plourde’s Second Amended Complaint states a

plausible § 1983 claim against the Skowhegan Police Officers, and thus this Court

has federal question jurisdiction pursuant to 28 U.S.C. § 1331 with supplemental

jurisdiction over his state law claims pursuant to 28 U.S.C. § 1367. Therefore, the

Court will allow Mr. Plourde to amend his complaint consistent with this Order. See

Mot. for Leave.   The Court proceeds to review Mr. Plourde’s Second Amended

Complaint pursuant to 28 U.S.C. § 1915(e)(2).

       A.    Count 1 – § 1983 Claim

       Mr. Plourde’s Second Amended Complaint seeks to add 42 U.S.C. § 1983 claims

against the Skowhegan Police Department, six unnamed Skowhegan Police Officers,

and six unnamed Maine State Crisis Team Members. Second Am. Compl. ¶¶ 141-42.

Mr. Plourde alleges the named defendants “deprived him of his Fourth Amendment

Rights . . . through unlawful seizure of his person . . ..” Id. While Mr. Plourde did

not include the claims against the Skowhegan Police Defendants in his First

Amended Complaint, the Court accepts his contention that he only learned about the

police’s involvement on May 8, 2020, nearly two months after he filed his First

Amended Complaint.

             1.    Skowhegan Police Department

       The Court concludes that Mr. Plourde’s Second Amended Complaint fails to

state a plausible claim against the Skowhegan Police Department. The Skowhegan

Police Department is an arm of a municipal entity—the town of Skowhegan—and is



                                         8
Case 1:20-cv-00011-JAW Document 53 Filed 03/10/21 Page 9 of 17            PageID #: 1040




not independently liable under 42 U.S.C. § 1983. See Doyle v. Falmouth Police Dep’t,

No. 2:14-cv-259-JDL, 2015 U.S. Dist. LEXIS 12994, at *7-8 (D. Me. Feb. 4, 2015) (“[A]

town’s police department is not a separate entity from the town itself, and is therefore

not a proper party to a suit”); Cambron v. Brewer Police Dep’t, No. 1:13-cv-00004-

JAW, 2013 U.S. Dist. LEXIS 170297, at *6 (D. Me. June 18, 2013), aff’d 2013 U.S.

Dist. LEXIS 169203 (D. Me. Dec. 2, 2013) (holding that a police department “is not

an entity with the legal capacity to sue or be sued, and should be dismissed from the

case for that reason”). For this reason alone, the Skowhegan Police Department

should be dismissed from this lawsuit.

      Even if Mr. Plourde properly named the town of Skowhegan, to establish

liability against the Town, Mr. Plourde “not only must demonstrate an underlying

constitutional violation, but also must show that the violation was caused by a

municipal policy, custom, or practice.” Shuper v. Austin, No. 2:14-cv-00317-JAW,

2014 U.S. Dist. LEXIS 173645, at *25-26 (D. Me. Dec. 15, 2014) (citing Monell v. Dep’t

of Soc. Servs., 436 U.S. 658, 691 (1978)). Mr. Plourde has not alleged any policy,

custom, or practice of the town of Skowhegan or the Skowhegan Police Department

violating his constitutional rights, and thus he fails to state a plausible claim against

either the town of Skowhegan or its police department. The Court dismisses all

Counts against the Skowhegan Police Department.

             2.     Skowhegan Police Officers

      The Court concludes that Mr. Plourde’s Second Amended Complaint states a

plausible § 1983 claim against the six unnamed Skowhegan Police Officers. The



                                           9
Case 1:20-cv-00011-JAW Document 53 Filed 03/10/21 Page 10 of 17          PageID #: 1041




 Second Amended Complaint alleges that on the evening of January 10, 2017,

 Mr. Plourde was enjoying a walk in downtown Skowhegan when he was “verbally

 engaged” by a young woman who “was shouting derogatory and inflammatory

 statements” at Mr. Plourde. Second Am. Compl. ¶¶ 34-35. He alleges that he

 “shouted something non-confrontational back at her exactly once.” Id. ¶ 35. He then

 carried on with his night, sitting on a park bench “for 10-15 minutes enjoying the

 crisp winter air and starry, moonlit night” before beginning to walk back to his

 apartment. Id. ¶ 36.

       His idyllic night takes an abrupt turn for the worse. He alleges an ambulance

 stopped in the road in front of him and five or six uniformed people got out and

 “immediately handcuffed [him] behind his back but did not identify themselves in

 any manner whatsoever.” Id. ¶¶ 37-44. He further alleges that the unidentified

 individuals “placed [him] in four-point restraints (‘hog-tied’), and violently dragged

 [him] across the pavement towards the rear of the ambulance.” Id. ¶ 50. He claims

 he was “then restrained in a gurney and once inside the ambulance, was given an

 unknown injection that rendered him immediately unconscious” before being

 transferred to Redington-Fairview Hospital. Id. ¶ 52.

       Based on these allegations and reviewed liberally under § 1915(e)(2), the Court

 concludes Mr. Plourde’s action is not “frivolous or malicious” and does “state a claim

 on which relief may be granted.” Accepting his allegations as true, in the Second

 Amended Complaint, Mr. Plourde recounts a tale of being ambushed by police officers

 while on a nighttime stroll, handcuffed, dragged across the pavement, restrained in



                                          10
Case 1:20-cv-00011-JAW Document 53 Filed 03/10/21 Page 11 of 17             PageID #: 1042




 an ambulance, and forcefully medicated before being transferred to a hospital against

 his will. The Skowhegan Police Officers are considered state actors for purposes of

 § 1983.

          The Court acknowledges that this Complaint stands on the edge of § 1915

 dismissal. A complaint or claim is “factually frivolous only if the facts are clearly

 baseless, a category encompassing allegations that are fanciful, fantastic, and

 delusional.” Denton v. Hernandez, 504 U.S. 25, 32-33 (1992) (citations and internal

 quotation marks omitted). “As those words suggest, a finding of factual frivolousness

 is appropriate when the facts alleged rise to the level of the irrational or the wholly

 incredible, whether or not there are judicially noticeable facts available to contradict

 them.” Id. at 33. As municipal police officers in Maine are not in the habit of grabbing

 well-behaved pedestrians off the streets, hog-tying them, and hauling them to

 hospitals, and hospital personnel do not routinely forcefully sedate and involuntarily

 admit people without a good reason, the Court suspects there is much more to this

 story.

          Nevertheless, while in the cold light of day, the story may seem unlikely, based

 on his repeated filings, the Court suspects that Mr. Plourde firmly believes his

 allegations.    Therefore, a § 1915 dismissal would be grounded on the Court’s

 skepticism based on what usually happens, not on what Mr. Plourde alleges occurred

 in his case. In sum, the Court reviews Mr. Plourde’s proposed amended complaint

 and concludes it would be inappropriate to sua sponte dismiss the § 1983 count

 against the Skowhegan Police Officers at this point in the case. See Denton, 504 U.S.



                                             11
Case 1:20-cv-00011-JAW Document 53 Filed 03/10/21 Page 12 of 17                       PageID #: 1043




 at 32-33 (“An in forma pauperis complaint may not be dismissed . . . simply because

 the court finds the plaintiff’s allegations unlikely”). The Court concludes that it would

 be better to gain a more complete understanding of the events of January 10, 2017

 from a perspective other than Mr. Plourde’s alone.

                3.      Maine State Crisis Team Members

        The Court agrees with the Magistrate Judge for the reasons stated in his

 Recommended Decision that Mr. Plourde has not sufficiently alleged that the Maine

 State Crisis Team Members are state actors. See Recommended Decision at 6-9.

 Private actors who are involved in the involuntary commitment process are not state

 actors. Palm v. Sisters of Charity Health Sys., Civil No. 07-120-B-W, 2008 U.S. Dist.

 LEXIS 42287, at *6-14 (D. Me. May 28, 2008), aff’d, 2008 U.S. Dist. LEXIS 50128

 (D. Me. June 30, 2008). Therefore, the Court dismisses Count 1 as to the Maine State

 Crisis Team Members. 4

        B.      Counts 2 and 3 – Intentional Deprivation of Constitutional
                Rights

        Mr. Plourde asserts claims under the Maine Civil Rights Act (MCRA), 5 M.R.S.

 § 4682, claiming that all defendants have intentionally deprived him of his Fourth

 Amendment Rights under the United States Constitution and his Article 1 Section 5

 Rights under the Maine Constitution. 5 Second Am. Compl. ¶¶ 143-46. “The Maine


 4       In Count 1 of the Second Amended Complaint, Mr. Plourde brings § 1983 claims against the
 Maine State Crisis Team Members but does not include defendant Crisis and Counseling Centers, Inc.,
 the alleged employer of the Maine State Crisis Team Members. Second Am. Compl. ¶¶ 141-42. Even
 if included in Count 1, Mr. Plourde could not proceed against Crisis and Counseling Centers, Inc.
 because it is similarly not a state actor.
 5       “Article I, section 5 of the Maine Constitution provides protections that are coextensive with
 the Fourth Amendment.” Fagre v. Parks, 985 F.3d 16, 24-25 (1st Cir. 2021) (quoting State v. Martin,
 2015 ME 91, ¶ 17 n.2, 120 A.3d 113, 118 n.2). Article 1, Section 5 of the Maine Constitution reads:

                                                  12
Case 1:20-cv-00011-JAW Document 53 Filed 03/10/21 Page 13 of 17                      PageID #: 1044




 Civil Rights Act, like section 1983, authorizes civil actions by private parties for

 intentional violations of a person’s constitutional rights through actual or threatened

 violence, damage, or destruction of property or trespass.” Fowles v. Stearns, 886

 F. Supp. 894, 901 (D. Me. 1995). Because the Court agrees with the Magistrate

 Judge’s conclusion that the Redington-Fairview Defendants and the Crisis

 Defendants are not state actors, the Court dismisses these counts as to those

 defendants. The Court will allow the claims to proceed as to the Skowhegan Police

 Officers for the reasons described above. See Cady v. Walsh, 753 F.3d 348, 356 n.6

 (1st Cir. 2014) (citing Berube v. Conley, 506 F.3d 79, 85 (1st Cir. 2007) (“The

 disposition of a 42 U.S.C. § 1983 claim also controls a claim under the MCRA”).

        C.      Count 4 – Medical Malpractice

        Mr. Plourde asserts that all defendants engaged in intentional medical

 malpractice under the Maine Health Security Act (MHSA), 24 M.R.S. § 2501 et seq.

 Second Am. Compl. ¶¶ 147-48. That statute includes specific notice provisions and

 Mr. Plourde has not alleged compliance with those notice provisions, but the Court

 does not reach the notice issue at this stage. See 24 M.R.S. § 2853. The Court allows

 Mr. Plourde to proceed with his medical malpractice claim.

        D.      Counts 5, 6, 7, and 8 – Maine State Tort Claims

        Mr. Plourde asserts two claims under the Maine Criminal Code (MCC), 17-A

 M.R.S. § 301—kidnapping and assault—against the Skowhegan Police Defendants



 “The people shall be secure in their persons, houses, papers and possessions from all unreasonable
 searches and seizures; and no warrant to search any place, or seize any person or thing, shall issue
 without a special designation of the place to be searched, and the person or thing to be seized, nor
 without probable cause -- supported by oath or affirmation.” ME. CONST., art. 1, § 5.

                                                 13
Case 1:20-cv-00011-JAW Document 53 Filed 03/10/21 Page 14 of 17                          PageID #: 1045




 and the Maine State Crisis Team Members. Second Am. Compl. ¶¶ 149-52. He also

 asserts MCC claims against all defendants for tampering with information, pursuant

 to 17-A M.R.S. § 456, and falsification of physical evidence, pursuant to 17-A M.R.S.

 § 455. Id. ¶¶ 146-49. Mr. Plourde, however, cannot enforce Maine criminal law. Only

 the state of Maine can bring actions under the MCC and those actions may not be

 brought in federal court. However, construing Mr. Plourde’s complaint liberally, the

 factual allegations of his MCC claims may fall under the MHSA umbrella. 6 Maine’s

 courts have interpreted the MHSA expansively to “fully occupy the field of claims

 brought against the health care providers.” Dutil v. Burns, 674 A.2d 910, 911 (Me.

 1996). To proceed under the MHSA, Mr. Plourde must also comply with the notice

 provision of the MHSA and Mr. Plourde has not alleged compliance with the MHSA

 notice provisions, but the Court does not reach that issue here. See 24 M.R.S. § 2853.

         As to the Skowhegan Police Officers, the Court will allow Mr. Plourde to

 proceed, not under the state criminal law statutes he proposes but pursuant to the

 Maine Tort Claims Act (MTCA), 14 M.R.S. § 8101 et seq. The MTCA, however, has

 its own notice provision and Mr. Plourde has not alleged compliance with MTCA

 notice provisions. See 14 M.R.S. § 8107. The Court will allow these claims to proceed

 at this stage and does not reach the issue of whether Mr. Plourde has complied with

 the notice provision.




 6       The MHSA defines “action for professional negligence” as “any action for damages for injury
 or death against any health care provider, its agents or employees, or health care practitioner or the
 health care practitioner’s agents or employees, whether based upon tort or breach of contract or
 otherwise, arising out of the provision or failure to provide health care services.” 24 M.R.S. § 2502(6).

                                                   14
Case 1:20-cv-00011-JAW Document 53 Filed 03/10/21 Page 15 of 17         PageID #: 1046




        E.    Unknown Defendants

        Mr. Plourde asserts claims against six unknown Skowhegan police officers, six

 unknown Redington-Fairview ambulance crew members, six unknown Redington-

 Fairview nurses, and six unknown Maine State Crisis employees.

        As to the Skowhegan Police Officers, the Court will allow Mr. Plourde to

 perform limited discovery directed to the Skowhegan Police Department. Because

 the Court dismisses the Skowhegan Police Department from the lawsuit, the

 Skowhegan Police Department is no longer a party to this action.          The Court

 authorizes Mr. Plourde to subpoena records from the non-party Skowhegan Police

 Department to determine the names of the officers involved in his stop and

 transportation to Redington-Fairview in January 2017. If the records subpoena is

 unsuccessful, he can return to the Court with a proposal for other third party

 discovery against the Skowhegan Police Department.            The Court will give

 Mr. Plourde sixty days from the date of this Order to conduct limited discovery as

 described and file an amended complaint with the names of the involved police

 officers.

        Unlike the Skowhegan Police Department, Redington-Fairview and Crisis and

 Counseling Centers, Inc. are still parties. The Court concludes that the names of the

 individual Redington-Fairview Defendants and the Maine State Crisis Team

 Members should be ascertainable through the discovery process and does not require

 a separate discovery order.




                                          15
Case 1:20-cv-00011-JAW Document 53 Filed 03/10/21 Page 16 of 17         PageID #: 1047




 IV.   CONCLUSION

       The Court GRANTS Glen Plourde’s Motion for Leave to Amend Complaint

 Pursuant to the Court’s 12/04/20 Order (ECF No. 48). As the Court has granted

 Mr. Plourde’s most recent motion for leave to amend, the Court DENIES his

 previously filed Motions for Leave to Amend Complaint Pursuant to Federal Rule of

 Civil Procedure 15(a)(2) (ECF Nos. 34, 35). Because Mr. Plourde’s newly filed Second

 Amended Complaint already includes claims against the Skowhegan Police Officers,

 there is no need to separately join the police officers, and so the Court DENIES Glen

 Plourde’s Motion for Skowhegan Police Officers to Be Added as Defendants to 1:20-

 CV-00011-JAW Through Joinder Pursuant to Fed. R. Civ. P. 20 & 21 (ECF No. 50).

       It is further ORDERED that the Magistrate Judge’s Order on the Motions for

 Leave to Amend Complaint be and hereby is DISMISSED as moot (ECF No. 31). As

 the order is now moot, the Court OVERRULES Glen Plourde’s Objections to 09/10/20

 Order Denying Leave to Amend Complaint (ECF No. 33)

       The Court has performed a § 1915(e)(2) review of Mr. Plourde’s most recent

 complaint and concludes that the Second Amended Complaint states multiple claims

 upon which Mr. Plourde may proceed at this stage. The Court allows all claims

 against the Skowhegan Police Officers to proceed, DISMISSES all counts against the

 Skowhegan Police Department, DISMISSES Counts 1, 2, and 3 against the Maine

 State Crisis Team Members, and DISMISSES Counts 2 and 3 against all defendants

 except the Skowhegan Police Officers.




                                          16
Case 1:20-cv-00011-JAW Document 53 Filed 03/10/21 Page 17 of 17          PageID #: 1048




       The Magistrate Judge’s Recommended Decision was based on the First

 Amended Complaint, which has been replaced by the operative Second Amended

 Complaint. Accordingly, it is ORDERED that the Recommended Decision of the

 Magistrate Judge be and hereby is DISMISSED as moot (ECF No. 14).

       The Court ORDERS Mr. Plourde to file an amended complaint with the names

 of the Skowhegan Police Officers within sixty days of the date of this Order.

       SO ORDERED.

                                        /s/ John A. Woodcock, Jr.
                                        JOHN A. WOODCOCK, JR.
                                        UNITED STATES DISTRICT JUDGE

 Dated this 10th day of March, 2021




                                          17
